In re Ragas, Valerie C.; — Plaintiff(s); applying for writ of certiorari and/or review; Parish of Orleans, Civil District Court, Div. “E”, No. 95-2873; to the Court of Appeal, Fourth Circuit, No. 96CA-0979.
Granted. Judgment of the court of appeal is vacated and set aside. Case remanded to the district court for an evidentiary hearing on the question of which amounts advanced by the attorney to or on behalf of the client are permitted as “court costs” and “expenses of litigation” under Rule 1.8(e) of the Rules of Professional Conduct. See La.R.S. 9:5001.
LEMMON, J., would grant and docket.
KIMBALL, J., not on panel.